DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
This action is in reply to the reply submitted May 6, 2021 (hereinafter “Reply”) and the accompanying request for continued examination.
Claim 1-32 are canceled. 
Claim 33 is amended.
Claim 33 is pending and indicated as being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 C.F.R. § 1.55.

Allowable Subject Matter
Claim 33 is allowed.
The following is an examiner’s statement of reasons for allowance.
The amendments filed with the Reply overcome the rejections under § 101, because although the claims are recite an abstract idea, the inclusion of the features for generating, by a computer through a plugin, a compressed URL that is encoded with the particularly-specified information, as well as generating a graph index database based on a combination of a network aggregator, clickstream data of a user, and geo-tagging to use for determining activity pattern and preferences of the user appears to integrate the identified abstract idea into a practical application thereof.
The relevance of Atazky et al. (U.S. Pub. No. 2007/0121843 A1) (hereinafter “Atazky”), Barnes, Jr. (U.S. Pub. No. 2003/0220835 A1) (hereinafter “Barnes”), Moshfeghi (U.S. Pub. No. 2012/0316941 A1), Sheehan et al (U.S. Pub. No. 2012/0096002 A1) (hereinafter “Sheehan”) to the presently-claimed invention are indicated in the prosecution history of this application.
Kane et al. (U.S. Pub. No. 2009/0171755 A1) teaches behavior-based generation of site-to-site referrals. Although Kane discloses the use of browser toolbar plug-ins, browser extensions, and other types of display mechanisms, including mechanisms that enable ads and other types of content to be displayed on mobile device, Kane does not explicitly teach all of the features added to the currently-claimed invention.
Waltl (“Semantic Tagset Generation and Enrichment by Measuring Co-Occurrences in Online Social Networks,” Master’s Thesis for studies in Interactive Media in Hagenberg, September 2014) is newly cited and Iannacci (U.S. Pub. No. 2002/0062249 A1), Messer et al. (U.S. Pub. No. 2002/0111856 A1), Narayanan et al. (U.S. Pat. No. 8,180,804), Fordyce, III (U.S. Pub. No. 2011/0035278 A1), and Wu et al. (U.S. Pub. No. 20150142767 A1) have been previous cited. These references are cited to further show the state of the art with respect to tracking and analyzing user activities for advertising and marketing purposes.
The closest art of record, including the combination of Moshfeghi, Sheehan, Atazky, Barnes, Iannacci, Messer, Narayanan, Fordyce, III, Wu, and Waltl, fails to teach, suggest, or render obvious each and every element of the claims as presently arranged in the claims. Further, one of ordinary skill in the art at the time of invention would not look to combine these references, or the closest art of record, to arrive at the present claims, without using impermissible hindsight.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622